Citation Nr: 1433537	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-14 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1986 to July 1995 with service in Southwest Asia from August 1990 to December 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2013, the Veteran and his spouse testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of this hearing has been reviewed and is associated with the claims file.

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in that file reveals that certain documents, including updated VA medical records and the hearing transcript, are relevant to the issue on appeal.  The Board notes that there are no relevant documents in the paperless, electronic VBMS claims file associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain an examination during an active flare of the Veteran's skin rash.  Where a disease consists of active and inactive stages, VA must provide for the conduct of an adequate examination during the active stage of a disease.  Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994) (noting that skin disorders are often are cyclical in manifestation and subject to remission and recurrence); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (noting that a lay witness is competent to provide evidence as to the visible symptoms or manifestations of a disease or disability).

The Veteran was treated for a skin disorder several times in service.  He was afforded a VA examination in June 2010.  However, although the VA examiner stated that the Veteran had an undiagnosed rash that was at least as likely as not caused by a result of his Gulf War experience, the Veteran's rash was in remission and the examiner was unable to describe symptomatology manifesting to a degree of 10 percent.  The examiner did not provide an opinion regarding whether the Veteran's rash was otherwise caused by his period of active service, to include treatment for a skin disorder in service.  Therefore, the Veteran should be afforded a new examination while symptoms of his skin disorder are present.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination regarding the Veteran's claimed skin disorder while symptoms of that disorder are present.  Contact the Veteran to coordinate such an examination.  All efforts to coordinate this examination must be documented in the claims file.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant documents in the electronic claims file must be printed and made available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis, if possible.  The examiner should also determine the nature of any skin disorder that may be present.

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The Veteran asserts his current skin disorder began during his military service and has reappeared intermittently since he returned from Southwest Asia.  The Veteran's spouse also testified that the Veteran never had a skin rash until he deployed to Southwest Asia and that he has had the rash since returning.  For the purposes of this examination and opinion, the examiner should consider these lay statements true and accurate.  Additionally, service treatment records indicate the Veteran was treated for a skin disorder in service and diagnosed at various times with a recurrent skin rash, hives, and papules/pustules.

The examiner should identify all skin disorders and whether there is enough clinical evidence to diagnose a specific skin disorder.  For each current diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including his symptomatology therein.  

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


